l\ ll (Re\ lllr)                                                                                                            CIVII,                       COVI.] R SIIEITl'

pirrloscol rnitratin.qthr'civildocketsheet.                                           /.\t..1.t.\.\'t   |il,( tt().\,,\/r.\"\/r"\'/ t'.t(;t.()t:tjlt.\t:()t(,\/l
l. (a) PI,AINTIFFS                                                                                                                                                                        DEFENDANTS
A,DRIAN GARBACZ, individually and on behalf of a class                                                                                                                                 AMERICAN EXPRESS CO.; RUBIN & ROTHMAN. LLC


    (h) (lount\ oi licsrdcncc ol                             lrirst I.istcd           l)laintil'l' QqeenS                                                                                C'ount\ ol llcsrdcncc ol lrirst t-istcd Dcltndant
                                                  tl .\'t      l:l'l l.\ ! .\          /,/..   l/.\7//./. ( ..1.\/,,\i                                                                                                                  tli\ |   ..\.       l'l..1l\ J ll   /    (..1.V:\./,\r/ )/
                                                                                                                                                                                           .lOII-:      IN     I.ANI)CONI)E\l\.\ll(l\(',\SUS.tlst l'llhL(n                                                    ,\'t   to\   ot.
                                                                                                                                                                                                        1'HE         t'R,\("t     Olr LANt)             l\\'Ot_\'EI)

                                                                                                                                                                                           Attornct-s         /ll    KtnVn)
T   r$'L          #         uiiil;"1';?'}ii
                      ffi i ii'fi \ii"J
                                                                     '
                                                                                   i: t i' F't: ri'6"w                   ro+      t   n         sr    #129. New
Y ork, NY 10025. 212-7 60-2400




          BASfS OF JtiRlSDI(-1'lON It'trrLrt, .\" tt()t*                                                             tl!)\ ( )ttt\    )                                   (lfTfZtlNStllPOF PRlNClPAt, PARTlb-.5t,t,,,".,', \                                                                                             ,t()n,,tl,,\t,,rt,t,,iuil
                                                                                                                                                                                 t   li)r | )tttr\tt\   | d\L \ ( )itl\ )                                                                dild ( )DL llt)\ lt)r | )r'l(ntldDtl
              I S       (;o\ernrrrcnl                          X -l           Irccieral (.)rrcstiorr                                                                                                                         t,'il;Dut;                                                                       P]'I;        D I' I:
                   l'lairtill'                                                     ({:.\ | ).)rr'r,tn(nt      .\t)t tt   l\tnrl                                      ('itizcrr of fhis Strtt                                 "1 I           -l          I       Incorporiltcd rr I'rincrpal l)lrcc              :'l -l .:! l
                                                                                                                                                                                                                                                                                    -fhrs
                                                                                                                                                                                                                                                                  ol'[]usiiless lil       Strte

                  S (;o\                                       -'l -l l)ir crsitv                                                                                    { ili/cl,,1 .\il,,tllcr \r.ttc                          I    I         l                   lrcoqloratcd tarl ['rincipal I'jlrcc                                         -l
                                  crililrcrrt                                                                                                                                                                                                                                                                                    '-l 5            5
                   I   )eleildrIl                                        llttltrulf ( tlt:r'il\htp                 t)/ I'drilL'\          t1t   llftn I/l)                                                                                                         ol iJusircss In.\nolhcf Strlc
                                                                                                                                                                     ( rlilcil ,)r \ulrtcul ,'l          ir                  ll             :l          l       I:oeilln \ation                                                  I   ()      -l   6


              N.\TI Rtl OF StrlTr/ra,.a, \ t,ttr,, t..,\,)t,t\l
-l lll)lr\surancc                                                 PURSO\..\1, tN.ttrRY                                   pURSON,\t_                   l\.tt Rl            615 I)rug l{clated Seizure                              -l .lll ..\pl)cal 23 LIS( l )ti                                   f'l -ir5 Ijrlsc ('lairns
.:l 1-11) \lrrrrrc                                                                                                                                                                                                                                                                                                                   ,\ct
                                                             L-l  i l(l Air}lxrc                                a i65          t'crsonrl             lniur) -                 ol l)ropcrl) I I tiS(' 138 I                        -l -lll \\ ithclrasal                                             J 176 (Ju' I rn) (l I            L'S('
-1 l.;() \lrllcr \ct                                         il i I i Arrplanc Procluct                                        l'(xluct l.irbilit\                        690 ( )1lrel                                                           2lt tJsa l 57                                                    tl2q(r   ))
''l l.lll \egotrablc lrslruilrcDl                                        l.irbilirr                             O      -167 Health               ('are                                                                                                                                              n 4[)0 Slatc Rcitpporlior]nrcill
-.l l50 llcco\eA ol ()\crl)n\lltcill                         i] -ll0 '\ssarrlt- I rbcl &                                     Pharnraccuticrl                                                                                                                                                        l"l .l l0 .Arrtitusl
              & [rli)rccrrcnt ol'.ludttnent                              Slrndcr                                             l)erstrtal lnjun                                                                                     3     820 Coplrights                                              D {30 t3anks and l3anking
l-l lrl \lcdicorc \c(                                        [] -.li{) I'ecleral llrrrplovcrs                                l)roduct l.iabilitv                                                                                  J     810 I'atent                                                 O 150 Cornrncrcc
I I:.1 Rccorcrl ol'l)elitulted                                           I rabilitl                             il     3(r8 .\sbeslos Pcrsrrral                                                                                         840 lrrdeltrrk                                              O 16f) I)cportation
                                                                                                                                                                                                                                  --l
              Studcilt l-orn\                                L-l i.l0 \lrrinc                                                  Iniurv l,roducl                                                                                                                                                      i-l .170 lircketcer Inlluercecl arrd
              ( [:xclrrdes Veter ansl                         I 315 Nlarine l)roduct                                           Liabiliry                                                                                                                                                                          ( onllpl Orgrrrzatrons
I   I 5   l    Rccor er) ol Or crpa5 ntent                               I irbilitl                               PURSO\AL PR()PUR]'\                                il   710 Fair l.abor Strndrrcis                              r-l 861 | ilA ( |]gsriJ                                           X     .18(t   ('onsurncr ('rerlrt
              i)t' \'elcrail's llcnclil\
-l l()t) Slockholdcrs Surts
                                                             il i50 \lotor \ ehiclc                              I i70 Otlrer l:raucl
                                                                                                                 -l l7l 'fruth rn l.cldirrs
                                                                                                                                                                                       \cl                                        ll 862 Bhck l.Lrng (()21)                                         a     .190    ('irblc Srl I \
                                                              'l 155 \lotor Vc-hicle                                                                                 fl   72{J         Lrhrr'Nlrnrlrcnrenl                        i-l 86i Dl\\'('it)t \\'\\'                    (.105(c)            l'l   850 Seeur itics'( onrrroilrlres
-l l')l) Olhef ('(!ltrilcl                                                                                          .i8()
                                                                                                                                                                                                                                                                                            )



-I l()i ( orrllrct l)f(trhrct I iilL)rlil\
                                                                        l\uluct l.iabilil'
                                                              -.l i(r0 Othcr l)ersoilal
                                                                                                                 I        Other l)crsonrl                                              llclatitrrs
                                                                                                                                                                     -l 7l() llril\\rv Lrbor ,\ct                                 --l 86{ SSll) l itlc \\'l                                                       l-rchrrgc
-l l(l') l:rrnchisc
                                                                                                                       l,fol)crt\ l)rnlrtL'                                                                                       --l 865 ttst (.105(s))                                            J 390 ()thcr Strtukn .\clroil'
                                                                        lr!.turl                                J ill5 l,ropcrty l)arlrgc                            -l 75 I frarrrilv rnd \ledrcal                                                                                                 J ll9l,\ilrrculturrl \cts
                                                             li1 362 Pcrsorrrl lrrjrrrr -                              I,roducr l.iabilin                                              l.ct\ c -\cl                                                                                                 ll ll9l En\ir(rrnrcnlrl \lrilcfs
                                                                         \l!'dlcal \lalr)rrctrcc                                                                     'l    ,r90       Olher [.rbor L.itigatiorr                                                                                     Il 3()5 lrreeclonr ol'lrlirrrnatrrrr
                                                                                                                                                                     -1              I frllplo\
                                                                                                                                                                          lr.)                    c(' RclireDreill                                                                                                .\cr
    I l(l Lrnd ( oil(lertrnillron                            al l-l() Orhcf C i\ il Righls                             Habeas ( orpusl                                                Inconrc ScctrrrN ,,\cl                            tl70.l-arcs (l S. l'larntrll                                il    8()(r Arbrtratron
    llll lorcclosure                                         ill {11Voting                                      O      -l(,-l .\licn I)clailee                                                                                                or l)elildanl )                                       J     899 \clnrnistrrtirc l)roceclurc
    lll) Rcrr l.easc & LrlcclrDeill                          iil .1.12 Ernplornrent                             -l 5 l0 \'lotiors lo Vacrte                                                                                             371 llts I hird I'artr                                                    .\cl lic\rc\ tr \ppcrl          o1'
    I 10 li)rts t0 l.aild                                    i J13 Iiousing,'                                                )eilteltce                                                                                                          l6         LrS(':/()(X)                                          ,\gertcr [)ccision
    -lJ5 lirrr Prodrrct I.rrtrilirl,                                    {ccornrtodall ons      r-l 510 (ie'rrcral                                                                                                                                                                                   I     95() (inrsrrlutionrlit) ot'
    l()0 \ll Olhcr ilerl l)ropertv                           i'l   {-15 Arner n Disabilities - -l 515 l)L-ith l)crrrltr                                                                                                                                                                                        Sliltc Slalulcs
                                                                         ['.nlplo\ lr]et)t                             O thc   r:                                    il   -162        \aturili/rli(rr,\l)l)licrtrorl
                                                             J .l-l(r \rrcr srl)isal)ililics, 'l                       5J0 \larrdrItLrs & ()tlrcr                    J     165        Othcr lrrrrrrislralion
                                                                      ( )llrel                -l                       55() ( ir il Itighrs
                                                             .J I lll l:cltrcrtion            .J                       555 l'rrsorr ( ontlrlrrrr
                                                                                              -l                       560 L r\ il !)clainee .
                                                                                                                            ('orditions ol'
                                                                                                                             ( ollincrlenI

      ORIGIN ll'l^( tn                          .\'"   tjt   onL,    lJt).\   ()nl\)
    I Original -l 2 Rerrorcd liont                                                                I i          Re    rnanded              fiom               lll            or il
                                                                                                                                                                   ,1 Reinstatcd                              5 l'ransl'erred             liorn Ll 6                        M   ultidistrrct
      Proceeding State C'ourt                                                                                  Appcllatc CoLrrl                                      Ilcopcned                                       n nother Dtstrict                                      l.itisation

                                                                    t,
                             b' [l]b8 l Ai)';l''l8'd- "F*'ii BlEiulr'ruii';s6'i53i'i'#giKai1"(iv'dH'il"ft6'/css                                                                                                                                         'r//rcrsl'I,,
      C'/\LISE OF ACTION
                          llrtet dcscrintion o1' cause
                           Attempting to enforce a non-existent judgment
     L RFlQtlI.IS'I[-D lN in c rrr.r:r tF t tus ts n (.t.,\ss .\(]t.to\ r)Ft\{i\r) $                                                                                                                                                                    ('llF.CK YtrS onlr il'dcrnanclcd in corrplainl
                  copl pLAIN-l':                                               r   rNr)r:R RUr.tl            tl.     r: R   ('\       r,                                                                                                                ,lt RY DI-NIANI): X Ycs l'l No
                   RELA'r'ED CASE(S)
                                                                         (\!r t1t\tt'tt(ttt)tt\)
                  lF ANY                                                                                        .ltilxll                                                                                                                 DOCKI                 l NlrMl]trlt
                                                                                                                    st(i\ \'l t lil, otj \t"l oR\F\'ol:                                RL( ORt)
              1t2019                                                                                               s/ Shimshon Wexlcr
          otrFI(            ],t   trsF

    Itl:( l.l      l'   I                          \\t( )t         \t'                                                                                                                                        .r[.   D(;f:                                                      \1   \(i   .r[.   fx]t-
                                                     C E R'T I   F- I   C   A'I'   I   O   N   O F' A R B    I'I'R A'f I ON   I],   LI G I B I I,I TY

 Icrlrlicittiot] to   the cor']trar\ ls flteo

 ('asc rs lllrlrblc tbr Arbrtrarrun
                                            n
 l- Shimshon   Wexle I
        ,-                  -.--.--                               ctlunscl    lbr              Plaintifi
                 -a-
 L(rrnnrrl\(,r\ iillrilrJlloD l()r lhg lbjjirnllll: rcJ5on{s)
                                                                                                                        do herebt, certil\' thar rhc ilbolc capttoned ctrrl action rs rnelrcrble lirr



          tr                  monetary damafjes sought are in excess of $150,000, cxclusive of intercst and costs,

          a                  the complaint seeks inJunctive rclief,

          tr                 the malter is otheruise ineligiblc for the following reason




                                          ldentify any parent corporalion and any publicly held corporation lhat owns '10% or more or tts
                                                                                                                                          stocks:
 tltct




to anolher clvll case for purposes of this guideline when, because of the similarity
                                                                                     of facts and legal issues or because the cases arise from the same transactions or events, a



pendrnq before the court       "



                                                                NY.E DIVISION OF BUSINESS RULE 50.1(dX2)

1   )          ls the civil action being filed in the Eastern District removed from a New York State
                                                                                                     Court located in Nassau or Suffolk
             County?tryes[lNo
2)           lf you answered "no" above:
             a) Did the events or omissions giving rise to the claim or claims, or a substantial part
                                                                                                      thereof, occur in Nassau or Suffolk
             County?                 Yes        n                   ElNo
             b) Did the events or omissions qivino rise to the claim or claims, or a substantial part thereof,
             District?                          A    yes -n                        No
                                                                                                               occur in the Eastern

             c) If this is a Fair Debt ('ollection Praclice Act casc. spccify the County in which the offending conrnrunication
                                                                                                                                                                          was
             reccived:Kinqs County

lf your arswer to question 2 (b) is "No," does the defendant (or a malority of the
                                                                                    defendants, if there is more than one) reside in Nassau or
Suffolk county. or. inpq interpleader aEon. d-ogs the claimant (or a majority
                                                                                of the crarmants, if there is more than one) reside in Nassau or
Suffolk County?___l/l                      Ycs _l
                                                No
          (Note. A corporation shall be considerccl a resident of thc county in
                                                                                which ft has the m ost sigt n ificant con tacts).

                                                                                                     BAR ADMISSION
            t am currently          admitted in the Eastern District of New York and currently a member in good
                                                                                                                standing of the bar of this court
                                                V               Yes                                                  trNo
            Are you currently the subject of any disciplinary action (s) in this or any
                                                                                        other state or federal court?

                                                tr              Yes           (lf yes, please              explain A            No




            I certify the

            Sig   n   atu re:


                                                                                                                                                                            l.ii \i,)diJr!d   I   I ll :1 l -
